OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of the offense of aggravated robbery. Punishment was assessed, after enhancement by a previous aggravated robbery conviction, at thirty-three years in the Texas Department of Corrections.
On appeal, appellant’s conviction was affirmed by the Fort Worth Court of Appeals. In their opinion, the court found that although “defendants are entitled to ask proper questions during voir dire to support peremptory challenges,” it was within the trial court’s discretion to limit appellant’s voir dire examination to “germane” matters. Hicks v. State, 722 S.W.2d 257 (Tex.App.—Fort Worth 1986).
We granted appellant’s petition for discretionary review to examine the holding of the Court of Appeals. After careful review of the briefs of the respective parties and the opinion of the Court of Appeals, we have determined that appellant’s petition for discretionary review was improvidently granted.
Just as in cases where this Court refuses to grant a petition for discretionary review, this Court’s decision to order appellant’s petition for discretionary review dismissed as improvidently granted should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision.
Appellant’s petition for discretionary review is, therefore, ordered dismissed.